DETAILED ACTION
Applicant’s amendment of May 16, 2022 overcomes the following:
Drawing objections
Specification objections
Claim objections
Rejection of claims 1-9 based on 35 U.S.C. 112(b), pre-AIA  35 U.S.C. 112, second paragraph
Applicant has amended independent claims 1-2 and 4. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 would have been allowable “if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph”, as previously indicated in Pg. 5 of Non-Final Office action of 2/14/2022. Applicant has amended claims 1-2 and 4, respectively, overcoming pervious objections/rejections, as indicated above. Furthermore, after having performed an updated search of prior art, including all feature limitations of amended independent claims, respectively, the examiner was not able to find prior art that teaches all feature limitations indicated below, as claimed by the Applicant’s invention. Therefore, the instant application is deemed to be directed to a nonobvious improvement over the prior art. In particular, independent claim 1 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… tomographic method of determining a three-dimensional (3D) map of a charge collection efficiency in a volume of investigation of a sample, in which the sample has a charge carrier selecting structure, the method comprising the steps of:
electrically contacting the sample to allow a measurement of a beam induced current and/or voltage,
arranging the sample in a beam path of a probe beam, wherein the probe beam propagates in a beam-direction which defines an axis in a laboratory frame coordinate system,
scanning the volume of investigation with an analyzing spot of the probe beam and simultaneously measuring the beam induced current and/or voltage, wherein a position of the sample arranged on a sample stage is defined by coordinates z, y and r and a value of the beam induced current and/or voltage is determined for every position of the sample during the scanning action, wherein coordinate z corresponds to a point in a z-axis in the vertical direction, coordinate y corresponds to a point in a y-axis in the horizontal direction, and coordinate r corresponds to the sample stage rotation point in an axis along the direction of the z-axis and y-axis,
assigning every coordinate point (z, y, r) in the laboratory frame coordinate system, at which the analyzing spot of the probe beam hits the sample to a value of the beam induced current and/or voltage, which is measured for this point (z, y, r),
reconstructing the 3D map of the charge collection efficiency by processing the values of the beam induced current and/or voltage determined for the coordinates (z, y, r) in the laboratory frame coordinate system with a tomographic image reconstruction algorithm so as to determine the 3D map of the charge collection efficiency in a coordinate system of the sample.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668